DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18155707, filed on February 02, 2018.
Status of Claims
Amendments to claims 1-4, 7, 9-10, 16 and 20 have been entered.  
Response to Remarks
In view of Applicant’s remarks and amendments, the Examiner has withdrawn the 112(f) claim interpretation, 112(a) rejection and relevant 112(b) rejections.  Not all 112(b) rejections were specifically addressed.  As such, the Examiner maintains the unaddressed 112(b) rejections.  
Applicant amended the drawings.  As such, the Examiner withdraws the Drawing objections.   
Regarding the prior art rejections, the Applicant is improperly importing unclaimed features into each of the two receiver paths.  See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004) (“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.”).  In other words, Applicant is arguing that the two receiver paths should have at least the same components, e.g. antenna 211, LNA 212, mixer 214, 
Under the broadest reasonable interpretation, the claim language only requires two receive paths that receive, thus one of ordinary skill would understand any two receive paths to be any two electronic paths capable of receiving an electromagnetic signal such as a two receive paths comprising, for example, a receive antenna.  In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).  Subburaj shows two receive paths as shown in Fig. 2A.  Path 1 has at least receive antenna 211, LNA 212, switch 1 and monitor ADC 263.  Path 2 has at least receive antenna 211, LNA 212, mixer 214, BPF 215, switch 2 and monitor ADC 263.  Also, the language concerning two successive chirps is intended use and does not narrow the scope of a system/apparatus type claim because the architecture of the system is in no way modified by said language.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of what constitutes “analog circuit” in contrast to an “analog component” as well as what constitutes “mixed-signal circuit” in contrast to a “mixed-signal component” in claims 2 and 16 cannot be determined.  One of ordinary skill could consider resistors, capacitors and inductors to be components whereas, for example, a filter could include a capacitor and resistor and thus would be considered a circuit because of having two components.  However, filters are commercially available and packaged as a single integrated unit thus causing confusing as to whether the commercially available filter is a component or a circuit.  A filter was used as an example but the same rationale holds true for a mixer and other analog components/circuits.   As such, examiner believes that the metes and bounds of the cited limitations cannot be fully ascertained thus the claims are indefinite.  
Similarly, the metes and bounds of an “intermediate frequency stage” in claims 3 and 12 (depending from claims 2 and 11, respectively) is not definite because it is not clear what structure constitutes an “intermediate frequency stage.”  The claim language including base claims already includes a mixer and an oscillator.  Typically, an intermediate frequency stage includes a mixer, local oscillator and a low pass filter.  Perhaps the intermediate frequency stage refers to the low pass filter but given that a “stage” could imply several components, it is not clear as to what all the “intermediate frequency stage” is referring to.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.  
Dependent claims 3-4 are also rejected for dependency on a rejected base claim 2.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subburaj (US 2018/0113196).
As to claims 1, 10 and 11, Subburaj discloses a radar unit (Abstract) comprises: a frequency generation circuit (Fig. 2A item 205c VCO) configured to generate a millimetre wave, mmW, frequency modulated continuous wave, FMCW, transmit signal comprising a plurality of chirps (Para. [0029] “chirps”); 
a transmitter circuit (Fig. 2A item 220 Transmitter) configured to transmit the generated mmW FMCW transmit signal;
a receiver circuit (Fig. 2A item 210 Receiver) configured to receive an echo of the mmW FMCW transmit signal; and 
a processor (Fig. 2A item 260 BIST shown coupled to receiver 210) coupled to the receiver circuit and configured to process the echo of the mmW FMCW transmit signal (Para. [0031] “The monitoring software block 262 collects statistics from the statistics collector block 264 that are generated from outputs from the monitor ADC 263, such as minimum, maximum, average of various signals. These statistics can be used for failure detection (e.g., through 
wherein the receiver circuit is configured to operate with at least two different paths (Fig. 2A “S1” and “S2”) for at least two successive chirps of the mmW FMCW transmit signal and create therefrom at least two respective received chirp signals (Para. [0033] “successive” – also intended use and does not physically modify the structure being claimed); 
and the Processor (Fig. 2A item 260 BIST) is configured to process and compare the at least two respective received chirp signals and determine therefrom an operational state of at least one circuit or component within the receiver circuit (Para. [0059] “There is also provided a provision for a full sequence of successive analog measurements to be executed. An instruction memory 269 coupled to the BIST FSM 600 is shown receiving a chirp profile that stores all the chirp sequences needed by the BIST FSM 600 to generate the required control signals for all chirp profiles in a frame for monitoring the multiple analog signals. An example FW instruction 269a output by the instruction memory is shown that is provided to the BIST FSM 600.  The instruction memory 269 can be realized by FW run by a processor to configure the BIST FSM 600 to perform as needed and processing the statistics of each analog signal to determine if the corresponding circuit has failed (e.g. by comparing against known thresholds) or to find optimum parameters for that circuit or other related circuits to improve the radar system's performance.” See also Para. [0060-62] for further explanation.  See also Para. [0057] “The statistics contains, for example, minimum, maximum and average or sum of the monitor ADC outputs when measuring an analog signal.”).  
As to claims 2 and 16, Subburaj further discloses the radar unit of Claims 1 and 16 wherein the Processor is configured to process and compare the at least two respective received Id.).  
As to claims 3 and 12, Subburaj further discloses the radar unit of Claim 2 and method of claim 11 wherein the Processor is configured to process and compare the at least two respective received chirp signals and determine therefrom a linearity performance of at least one of: a receiver amplifier, a local oscillator, LO, a receiver down-mixer, an analog-to-digital converter, ADC, an intermediate frequency stage, a signal generator, within the receiver circuit (Para. [0025] “The Rx 210 is also shown including a power detector 217 coupled to an input of the LNA 212 and a bias generator 218 coupled to an input of the BPF 215.”  See also Para. [0025] “varies linearly with time at a controllable rate” and see Para. [0023] “DC linear voltage regulator”).  
As to claim 4, Subburaj further discloses the radar unit of Claim 3 wherein the Processor is configured to perform a real-time ADC parameter performance estimate and adjust a performance of the ADC in response thereto (Para. [0050] “signal to the monitor ADC 263 and/or adjust the state and communicate that state”).  
As to claims 5, 13 and 17, Subburaj further discloses the radar unit of Claims 1 and 10 and method claim 11  wherein the at least two successive chirps of the mmW FMCW transmit signal comprise at least two immediately successive chirps, or two chirps that are separated in time such that coherency between the received chirps is maintained (Para. [0033] “successive identical chirps”).  
As to claims 6, 14 and 18, Subburaj further discloses the radar unit of any preceding Claims 1 and 10 and method claim 11 wherein the receiver circuit is configured to operate with .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Subburaj in view of Kliewer (US 2005/0001761).
As to claim 7, Subburaj further discloses the radar unit of Claim 6 wherein the injected DC offset is removed by a baseband processor (Fig. 2 item 213 LDO as previously discussed).  
Subburaj does not disclose a baseband processing circuit comprising an application signal processing path configured to calculate a target map.  Subburaj discloses FFT (Para. [0024]).
In the same field of endeavor, Kliewer discloses spectrum plots of an FFT as shown in Fig. 5.
In view of Kliewer, it would have been obvious to a person having ordinary skill in the art at the time of filing to include spectrum maps because spectrum maps are commonly used to show magnitude and phase response so that a user/person is able to see and interpret them.  
Allowable Subject Matter
Claims 8-9, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reference does not teach introducing a selectable filter into one of the two receiver paths.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chang (US 9,008,161) performs a calibration mismatch for in-phase and quadrature signal paths.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.W.J./Examiner, Art Unit 3648    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648